DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 7 of the claim recites the limitation of “which forms angle with the direction” and appears as though it should read “which forms an angle with the direction.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation that the recessed area of the lateral surface “prevents transmission of the force to be measured within the lateral surface” which is unclear as it implies that the cavity fully prevents the transmission of the force on the lateral surface which would prevent the device from functioning. It appears as though the claim intends for the limitation to mean that the force within the recessed region is not transmitted and will be examined accordingly.
Regarding claim 5, it is unclear as to how the resonator element “defines an oscillation area” as recited in lines 2-3. It is unclear if the oscillation area is the entire resonator and if not, how it would be defined solely by the resonator itself.
Regarding claim 10, the claim recites the limitation that the resonator element comprises piezoelectric material that is identical to both the first and second piezoelectric material, however there has been no indication that the first and second piezoelectric materials previously recited are the same. In the instance where they are not, it would be unclear as to how the resonator could be the same as both.
All remaining claims are rejected for the same reasons based on their dependencies.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann DE 3705471A1 (hereinafter referred to as Zimmermann).
Regarding claim 1, Zimmermann discloses as seen in fig. 1-3, a measurement transducer for measuring a force, comprising a resonator element 2 which can be excited at a resonance frequency, a force application element 1a configured for receiving the force to be measured K and transmitting the force to be measured to the resonator element, wherein the force application element included a hollow body that defines a top surface, a lateral surface and a cavity (best shown in fig. 2) wherein the top surface and lateral surface are mechanically connected to each other and enclose the cavity and the resonator element is arranged in the cavity and mechanically connected to the lateral surface (at points 4), wherein the lateral surface defines a recessed region (front opening shown in fig. 2) which extends into the cavity and prevents transmission of force to be measured within the lateral surface, and the lateral surface further defines a non-recessed region (sides in fig. 2) that is configured to transmit the force to be measured as claimed.
Regarding claim 2, Zimmermann discloses the force application element as comprising a base at an end thereof that faces away from the top surface, the top surface and base are mechanically connected to each other by the lateral surface and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann and Vollenweider et al. US Patent 3,608,370 (hereinafter referred to as Vollenweider).
Regarding claim 15, Zimmermann discloses the claimed invention but does not explicitly disclose the housing as claimed. Vollenweider teaches a measurement transducer in which a force application element 28 protrudes out of a housing 1 and transmits a force to a force measuring element 5. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Vollenweider with those of Zimmermann to provide a housing to the transducer of Zimmerman in order to further protect the elements therein during use.

Allowable Subject Matter
s 3-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the specific limitations with regard to the specifics of the resonator element and the operation wherein the resonator expands in a transverse direction under the applied force and generates the resonant frequency change as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The O’Brien, Johnson, Van Bergen and Pugnaire references cited all disclose force or strain sensors including resonators or similar elements which detect a force applied thereto but fail to teach the specific sensor as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A SHABMAN/           Examiner, Art Unit 2861